Title: From Alexander Hamilton to Rufus King, [March 1798]
From: Hamilton, Alexander
To: King, Rufus



[New York, March, 1798]

It is a great while, My Dr. friend, since I have written to you a line. You will not I am sure impute my silence to any cause impeaching my friendship, for that must be always cordial and intire. The truth is that my professional avocations occupy me to the extent of the exertions my health permits, and I have been unwilling to sit down to write you without leisure to say something interesting. But I now depart from this rule that my persevering silence may not make me sin beyond Redemption. I have however only time to tell you that your friends are generally well & as much attached to you as ever; & that I hear of no cabals against you.
Being just returned from Albany, I could say nothing about the political juncture as it is affected by the unpleasant advices from our Commissioners in France. I will only say that the public mind is much sounder than that of our Representatives in the national Councils & that there is no danger of our actively disgracing ourselves, that is by any unworthy compliances with the exorbitant pretensions of “The Great Monster.”
   
   soit disant “The Great Nation”


Yrs. affecly

A Hamilton
Rufus King Esqr

